Citation Nr: 1422145	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-47 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	David Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1964 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for residuals of prostate cancer and assigned a 0 percent (noncompensable) disability rating..

In November 2010, the Veteran requested the opportunity to appear at a hearing before a Veterans Law Judge.  A hearing was scheduled for April 2014, for which he did not appear.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination for his prostate cancer residuals in March 2009.  The examination report did not address all of the possible residuals which may be considered in a disability rating.  As such, the VA examination was inadequate.  An additional VA examination had been scheduled for August 2010, but the Veteran provided good cause for his inability to attend.  An additional VA examination is clearly warranted here.


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine the specific residuals of his prostate cancer surgery, to include renal dysfunction, voiding dysfunction, urinary frequency, and obstructed voiding, as set forth in 38 C.F.R. § 4.115a.

The examiner should obtain a history from the Veteran and specifically note information regarding his urinary frequency symptoms since the time of his surgery, and should discuss any changes or increase in symptoms over time.  

The examiner should provide the rationale for any opinion rendered.  A copy of the claims file should be provided to the examiner for review.

2. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

